Citation Nr: 1607363	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include subluxation. 

2. Entitlement to service connection for a left knee condition, to include as secondary to a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified via videoconference before the undersigned Veterans Law Judge in November 2014.  A hearing transcript is contained in the electronic claims file. 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in a state of equipoise with regards to whether the Veteran's current right knee osteoarthritis is related to an incident that occurred during his active duty service in September 1976. 


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability, to include subluxation, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, osteoarthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim. 38 C.F.R. § 3.303(b) . This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a)  (listing named chronic diseases). Walker v. Shinseki, 708 F.3d 1331, 1336-37  (Fed. Cir. 2013). 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id.   (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran alleges that he suffers from a chronic right knee disability as a result of his active duty service.  Specifically, he alleges that he hurt his knee over a holiday weekend while camping in California.  He testified that he slipped and fell on some wet rocks, landing on his right knee.  He stated that upon return to his base, he sought treatment for pain, bruising, and swelling.  He further testified his belief that constant running in combat boots during his remainder of service exacerbated this injury.  

The service treatment records (STRs) contain multiple entries in September 1976 pertaining to the Veteran's right knee.  These indicate the Veteran hit his knee on a rock over the previous weekend and note swelling and bruising around the right patella.  X-rays were performed which were normal. 

The Veteran submitted a buddy statement from a fellow service member that is dated in November 2014.  The statement indicates that this friend was with the Veteran over Labor Day weekend in 1976 on a camping trip and witnessed him slip and hurt his knee on a boulder.  The friend also stated that the Veteran went on sick call when the soldiers returned to their base and that he later saw the Veteran applying ointment to the knee.  He concluded by stating the two had remained friends ever since and the Veteran has constantly complained about knee problems.

There is a second buddy statement submitted further supporting the Veteran's account of injuring his knee during a weekend trip and the problems he had ever since that time.  

The Veteran also submitted a photo that he alleges was taken in September 1976 that shows him with a wrap over his right knee. 

There are VA medical records from February 2014 indicating that the Veteran has osteoarthritis of both his knees.  This was confirmed via x-ray.  He received injections to help with pain management.  

The Veteran submitted a December 2013 statement from a private physician in support of his claim.  The physician indicated that the Veteran was receiving treatment for knee pain and had a diagnosis of knee subluxation.  The physician opined that, based on the STRs, his current right knee disability was "just as likely as not related to an in-service injury."  

There is also a May 2013 VA examination report.  The examiner ultimately opined that the Veteran's current right knee condition, which he does not identify, was less likely than not incurred in or caused by his active duty service.  As rationale, the examiner stated that while the Veteran did have an in-service injury, the x-ray was normal and his separation examination did not note any knee disability.  Thus, the examiner concluded that the condition most likely resolved.  

Given the existence of positive and negative opinions concerning the etiology of the Veteran's right knee disability, his competent testimony regarding his symptomatology since injuring his knee in 1976, the buddy statements from service-members supporting his claim, and the picture purporting to show him shortly after the injury, the Board finds that the evidence is, at the very least, in a state of equipoise as to whether his right knee osteoarthritis was caused during his active duty service.  As such, all doubt is resolved in the Veteran's favor and service connection is granted.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a right knee disability, diagnosed as osteoarthritis, is granted.  


REMAND

The Veteran alleges that he has a left knee disability as a result of his now service-connected right knee disability.  The May 2013 VA examiner provided a negative opinion on this theory of entitlement, but it was largely based upon the fact that the examiner had already concluded that the right knee disability was not related to active duty service.  As such, the Veteran should be given a new VA examination to provide an opinion regarding the etiology of his left knee disability, to include osteoarthritis.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file. 

2. Then, schedule the Veteran a VA examination for his left knee.  The claims file, including a copy of this remand, must be reviewed by the examiner, and he/she must indicate that such review took place.  All examination findings should be set forth in the examination report.  The examiner should list all diagnoses of the left knee and confirm the past diagnosis of osteoarthritis.  

For each left knee disability diagnosed, the examiner should opine whether it is at least likely as not (50 percent or greater probability) that the disability was caused or aggravated by his service-connected right knee disability, to include osteoarthritis.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  All of the Veteran's relevant lay statements regarding his left knee must be recorded and considered when rendering the opinion(s).  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

3. Next, review the completed development to ensure that the remand directives have been accomplished.  If there are deficiencies, take corrective action.
 
4. Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


